Citation Nr: 1729461	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  13-18 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD) for accrued benefits purposes. 

2.  Entitlement to service connection for the cause of the Veteran's death. 


ATTORNEY FOR THE BOARD

C. Bosely, Counsel






INTRODUCTION

The Veteran served on active duty from August 1998 to August 2004.  He died in July 2012.  As shown on the Certificate of Death, the appellant is the Veteran's surviving parent. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In November 2015, the Board remanded the issues on appeal to the RO for additional development. 

According to an August 2013 Congressional response letter from the RO, the appellant was substituted in this appeal in November 2012.  The RO has since indicated that further development is needed regarding the substitution question.  However, because the appellant has already been substituted in this appeal, as the RO informed Congress in August 2013, the substitution question is settled and no further action is needed.  


FINDINGS OF FACT

1.  The Veteran was diagnosed with PTSD during his lifetime, most likely experienced traumatic events during combat service in Iraq, and had a link, established by medical evidence, between his PTSD diagnosis and the traumatic events in Iraq.  

2.  The cause of the Veteran's death is related to his PTSD.  


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for PTSD for accrued benefits purposes are met.  38 U.S.C.A. §§ 1110, 5107, 5121, 5121A (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.1000, 3.1010 (2016).

2.  The criteria for entitlement to service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. §§ 3.302, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for PTSD

The appellant first contends that service connection is warranted for PTSD as the Veteran served in Iraq, experienced traumatic events there, and was diagnosed with PTSD resulting from those experiences.  

A.  Applicable Law

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection for posttraumatic stress disorder requires medical evidence diagnosing the condition in accordance with §4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).  

Additionally, basic entitlement to accrued benefits exists and periodic monetary benefits authorized under VA laws, to which a payee was entitled at his or her death under existing ratings or decisions or those based on evidence in the file at date of death, and due and unpaid will, upon the death of such person, be paid upon the death of a veteran to the living person first listed as follows: (i) His or her spouse; (ii) His or her children (in equal shares); (iii) His or her dependent parents (in equal shares) or the surviving parent; (2) Upon the death of a surviving spouse or remarried surviving spouse, to the veteran's children; (3) Upon the death of a child, to the surviving children of the veteran entitled to death pension, compensation, or dependency and indemnity compensation; (4) Upon the death of a child claiming benefits under chapter 18 of this title, to the surviving parents; and (5) In all other cases, only so much of the accrued benefit may be paid as may be necessary to reimburse the person who bore the expense of last sickness or burial.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a).

Furthermore, as noted in the introduction, the appellant has been substituted in place of the Veteran for this claim.  38 U.S.C.A. § 5121A; 38 C.F.R. § 3.1010.

B.  Discussion
  
In this case, service connection is warranted for PTSD on the basis asserted by the appellant.  

There is little dispute that PTSD was sufficiently diagnosed during the Veteran's lifetime.  He was first evaluated at VA on an outpatient basis in October 2008 and found to be a "[c]lear fit for PTSD."  A different VA psychologist diagnosed PTSD in November 2008.  There are several other documented PTSD diagnoses in the VA medical records, including in June 2009.  Accordingly, although a VA compensation and pension examination was not scheduled during the Veteran' lifetime for this claim, a PTSD diagnosis by a competent medical professional is established.  See 38 C.F.R. § 3.304(f).  

Next, it is as likely as not that the Veteran experienced combat trauma during service.  Throughout his VA treatment, the Veteran described several traumatic events during combat, including a report in November 2008 where he reported being involved in ground patrols, and experienced ambushes and mortar fire in and around his base throughout his tour in Iraq, including that his tent was hit by a surface to air missile soon after vacating it.  He also described the loss of fellow unit members in helicopter crashes.  

The appellant also wrote in a June 2013 statement that the Veteran had described pulling a gunner off a vehicle after he had been shot.  They (his parents) also suspected he had witnessed the death of children because he had written them a letter while still in Iraq asking them not to send him any more candy as "it was too dangerous for the children because they tried to approach the conv[o]ys."  This latter stressor, although not confirmed by the service department records, tends to be consistent with a concern the Veteran voiced during a VA case management consultation in August 2010, where he asked about the limits of confidentiality during PTSD evaluations, particularly if he had to disclose possible war crimes he witnessed that were triggering events to his condition.  His concern about having to disclose possible war crimes is consistent with his father's concern that he had witnessed the death of children.  

His official service records do not directly establish combat, but they show that his unit was in Iraq at a time when combat operations occurred.  Specifically, his DD Form 214 shows that he served in an imminent danger pay area for contingency operations in Kuwait and Iraq from April 2003 to March 2004.  According to a November 2003 Annual NCO Evaluation Report, the Veteran was an armament squad leader in a heavy armored cavalry regiment with areas of special emphasis including squadron aerial gunnery and being deployed in the Area of Operations in support of Operation Iraqi Freedom.  This included leading a unit into Iraq to establish rearming capabilities in support of the regimental mission.  

The service department also researched the Veteran's stressors and reported in August 2016 that his unit's base was subjected to at least two enemy indirect fire (mortar/rocket) attacks while the Veteran was there.  In addition, convoys associated with the Veteran's unit were subjected to numerous enemy attacks during the same time period.

The Veteran's service treatment records (STRs) do not indicate any psychiatric symptoms present during service.  He also denied having seeing anyone wounded, killed or dead during his deployment and he denied ever feeling that he was in great danger of being killed.  Notwithstanding these denials, the post-service VA medical records continuously and consistently show that the Veteran had a tendency to diminish these events and avoid talking about them.  As best summarized in a July 2009 VA Mental Health note, the Veteran "expressed anger and states he prefers to not let anyone know he is a veteran," because he was "always afraid I would be [labeled as] 'that crazy veteran'."  Likewise, in November 2008, his VA psychologist concluded that "[p]sychologically he is a reserved [V]eteran who does not speak openly about his emotions or troubles."  Thus, the Board finds that his denial of any traumatic events in the service records is more likely than not an inaccurate account of what happened during service indicative of his tendency to deny or avoid talking about such events.  

Overall, the available information makes it at least as likely as not that the Veteran engaged in combat with the enemy during his service in Iraq.  Especially probative is the service department's research showing that the Veteran was with his unit at a time when combat occurred.  See, e.g., Pentecost v. Principi, 16 Vet. App. 124 (2002).  By this finding, the Veteran's lay testimony alone is sufficient to establish the occurrence of the claimed in-service stressors.  See 38 C.F.R. § 3.304(f)(2).  

Finally, the evidence makes it likely that his PTSD was related to his combat trauma.  The October 2008 and November 2008 VA consultations (cited herein above) referred to his combat trauma and reached a diagnosis of PTSD on this basis.  A clear nexus was not documented until the June 2009 consultation, where he was expressly diagnosed with PTSD, combat-related from the Operation Iraqi Freedom tour.  Thus, a nexus to service is established.  

The case was reviewed by a VA psychologist in January 2017.  The VA examiner found that "a medical opinion regarding a service connected diagnosis of PTSD [would be] speculative at best" because there was not "objective evidence of a PTSD diagnosis based on an in-person examination [for Compensation and Pension examination purposes] and a medal (as accepted by VBA) signifying combat."  The Board finds that this VA examiner's assessment is essentially nonprobative as no law or regulation requires a Compensation and Pension examination to establish a PTSD diagnosis or a medal signifying combat.  As indicated, a diagnosis of PTSD was made by his VA providers during the Veteran's lifetime and his likely exposure to combat in Iraq is established.  In fact, it appears that the January 2017 examiner would have reached a favorable opinion if these facts had been presented as established and undisputed.  As such, the January 2017 VA examiner's conclusion could be understood as favorable.  

Accordingly, all elements of the service connection claim are at least in equipoise, and when reasonable doubt is resolved in the Veteran's favor, service connection for PTSD is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.  Service Connection for the Cause of the Veteran's Death

The appellant next contends that service connection for the cause of the Veteran's death should be granted because he committed suicide due to his PTSD symptoms.  

A.  Applicable Law

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is inherently one not related to the principal cause.  38 C.F.R. § 3.312(c)(1).  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  Id.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.  See also 38 U.S.C.A. § 1310.

An injury or disease incurred during active military, naval, or air service shall not be deemed to have been incurred in line of duty if such injury or disease was a result of the abuse of alcohol or drugs by the person on whose service benefits are claimed.  For the purpose of this paragraph, alcohol abuse means the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user.  38 C.F.R. § 3.301(d).  Where drug and alcohol use is at issue, service connection is precluded "in two situations: 1) for primary alcohol abuse disabilities; and 2) for secondary disabilities (such as cirrhosis of the liver) that result from primary alcohol abuse."  Allen v. Principi, 237 F.3d 1368, 1376, 1378 (Fed. Cir. 2001).  Service connection is not precluded if alcohol abuse is secondary to a service-connected disability.  Even if a veteran has a service-connected disability, however, service connection would be precluded for the alcohol or drug abuse disability if it is due to willful action rather than the result of the service-connected disability.  Id.  

In order for suicide to constitute willful misconduct, the act of self-destruction must be intentional.  38 C.F.R. § 3.302(a)(1).  A person of unsound mind is incapable of forming an intent (mens rea, or guilty mind, which is an essential element of crime or willful misconduct).  38 C.F.R. § 3.302(a)(2).  It is a constant requirement for favorable action that the precipitating mental unsoundness be service connected.  38 C.F.R. § 3.302(a)(3).  

Whether a person, at the time of suicide, was so unsound mentally that he or she did not realize the consequence of such an act, or was unable to resist such impulse is a question to be determined in each individual case, based on all available lay and medical evidence pertaining to his or her mental condition at the time of suicide.  38 C.F.R. § 3.302(b)(1).  The act of suicide or a bona fide attempt is considered to be evidence of mental unsoundness.  38 C.F.R. § 3.302(b)(2).  Therefore, where no reasonable adequate motive for suicide is shown by the evidence, the act will be considered to have resulted from mental unsoundness.  Id.  A reasonable adequate motive for suicide may be established by affirmative evidence showing circumstances which could lead a rational person to self-destruction.  38 C.F.R. § 3.302(b)(3).  In all instances any reasonable doubt should be resolved favorably to support a finding of service connection.  38 C.F.R. § 3.302(c)(2).  


B.  Discussion
  
In this case, the evidence makes it at least as likely as not that the Veteran's death resulted from his PTSD.  

The Certificate of Death shows that the immediate cause of death was asphyxia due to the underlying cause of hanging.  The manner of death was identified as suicide.  He hanged himself in the garage.  

The appellant wrote in a June 2013 statement that the Veteran had lived with them (his parents) for some time after service.  They witnessed his symptoms, including difficulty sleeping, self-medicating with alcohol, and being unable to attend his college classes.  He then had legal issues, including related to alcohol and defaulting on his student loans.  Ultimately, according to the appellant, the Veteran, being "penniless and hopeless," ended his life.  The appellant maintains that "[a]ll this was because of his service and [PTSD], it is undeniable."  

Also of record is a July 2012 note in the VA medical records showing that the Veteran's mother called the medical center to inform his treatment providers that he had taken his life the night prior.  According to his mother, "he had been drinking heavily again recently and had argued or broken up with [his] girlfriend."  

The Board finds that the causal chain of events here, which involve PTSD symptoms and alcohol use associated with the PTSD resulting in suicide, is within the competence of a non-medical expert to observe and understand.  In fact, his parents, who were in continued contact with him during this time, were best able to observe his symptoms and their corresponding effect on his actions.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (a medical opinion is not categorically required to establish a nexus).  As such, their lay statements connecting his death with his PTSD are competent evidence tending to increase the likelihood of a nexus.  

It is important to note that the VA medical records also establish a diagnosis of alcohol dependence.  To the extent the Veteran's alcohol use contributed to his death, a June 2011 VA treatment discharge note shows that the Veteran's alcohol use was secondary to his PTSD.  This is consistent with his father's assertion in the June 2013 statement.  As such, service connection is not precluded even to the extent that alcohol use also contributed to his death.  See Allen, 237 F.3d at 1378.  

Also favorable, the January 2017 VA examiner, notwithstanding the "speculative" statement discussed herein above, also concluded that the Veteran "likely experienced impairment in functioning related to PTSD symptomatology."  Again, the VA examiner appears to have reached a negative opinion only on the basis that the Veteran was not afforded a VA examination during his lifetime and did not have any medals denoting combat during service.  Because these facts have otherwise been resolved in favor of the appeal, this VA examiner's opinion can be interpreted as favorable evidence on the nexus question.  

Overall, the Board finds that all reasonable doubt should be resolved in favor of a finding that a service-connected disability was a proximate cause of the Veteran's death even if not the immediate one.  See 38 C.F.R. § 3.302(c)(2).  

Accordingly, all elements of the claim are at least in equipoise, and service connection for the cause of the Veteran's death is warranted.  



ORDER

Service connection for PTSD for accrued benefits purposes is granted.  

Service connection for the cause of the Veteran's death is granted.  




____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


